In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 21-2431
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

ANTHONY E. MOORE,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
                    Southern District of Illinois.
          No. 4:06-cr-40063-JPG-3 — J. Phil Gilbert, Judge.
                     ____________________

     ARGUED JANUARY 14, 2022 — DECIDED JULY 25, 2022
               AMENDED OCTOBER 5, 2022
                ____________________

   Before MANION, ROVNER, and HAMILTON, Circuit Judges.
    HAMILTON, Circuit Judge. In 2008, defendant Anthony E.
Moore was convicted of conspiring to distribute at least ﬁfty
grams of crack cocaine and of being a felon in possession of a
ﬁrearm. Because he had four prior drug convictions under Il-
linois law, he received a mandatory sentence of life in prison.
More than a decade later, however, Moore became eligible
and moved for a sentence reduction under the First Step Act
2                                                 No. 21-2431

of 2018. The district court agreed that Moore was legally eli-
gible for such a reduction. The court also decided, however,
not to apply intervening case law—namely, the Supreme
Court’s decision in Mathis v. United States, 579 U.S. 500
(2016)—under which Moore’s guideline and statutory ranges
would have been lower. The court explained that under its
assessment of the relevant sentencing factors under 18 U.S.C.
§ 3553(a), it would reduce Moore’s life sentence to a term of
420 months (thirty-ﬁve years).
    Moore challenges the district court’s decision on three
grounds. He argues that the court (1) misunderstood his
Mathis argument, (2) created an unwarranted sentencing dis-
parity when it later considered a co-defendant’s Mathis argu-
ment, and (3) erroneously presumed that his conviction was
for a violent crime. We reject all three challenges and aﬃrm
the district court’s decision to reduce Moore’s sentence, but
by less than he wants.
I. Facts and Procedural History
    In October 2007, a federal grand jury indicted Moore on
several charges. Count One was for conspiracy to distribute
at least ﬁfty grams of crack cocaine, Count Three was a felon-
in-possession charge, and Count Four was for possession of a
ﬁrearm in furtherance of a drug-traﬃcking oﬀense. (Count
Two applied only to a co-defendant.) The government ﬁled an
information under 21 U.S.C. § 851 to establish that Moore had
four prior Illinois drug convictions that could be used to en-
hance his sentence. A jury found Moore guilty on Counts One
and Three but not guilty on Count Four. The jury also issued
a special verdict ﬁnding that the total amount of crack cocaine
involved was at least ﬁfty grams.
No. 21-2431                                                     3

    At sentencing, the district court’s guideline calculations
began with a base oﬀense level of thirty-four based on the
quantity of crack. After enhancements for possession of a
weapon during the oﬀense and for Moore’s career-oﬀender
status, his ﬁnal oﬀense level was thirty-seven. Combined with
Moore’s criminal history category of VI, that produced a
guideline recommendation of 360 months to life on Count
One and 120 months on Count Three.
    At the time, however, 21 U.S.C. § 841(b)(1)(A) required a
life sentence because of the combination of the crack quantity
and Moore’s prior convictions. The district court, after noting
that it did not have “any choice at all,” imposed the manda-
tory term of life in prison on Count One and a concurrent term
of 120 months on Count Three. The court also imposed the
mandatory minimum ten-year term of supervised release and
ordered Moore to pay a ﬁne and special assessment. On ap-
peal, this court aﬃrmed Moore’s convictions and sentence.
United States v. Moore, 641 F.3d 812, 830 (7th Cir. 2011).
    Several years later, Congress passed the First Step Act of
2018, Pub. L. No. 115-391, 132 Stat. 5194. As we have observed,
the Act “made retroactive the lower statutory penalties for
crack oﬀenses from the Fair Sentencing Act, Pub. L. No. 111-
220, 124 Stat. 2372 (2010).” United States v. Williams, 32 F.4th
653, 654 (7th Cir. 2022). Under section 404 of the First Step Act,
defendants convicted of certain crack cocaine oﬀenses before
the Fair Sentencing Act took eﬀect may seek sentence reduc-
tions. See United States v. Shaw, 957 F.3d 734, 739–40 (7th Cir.
2020).
    In 2019, Moore moved for a reduced sentence. In his oper-
ative amended motion, he argued that the district court
should consider the current Sentencing Guidelines, the 18
4                                                   No. 21-2431

U.S.C. § 3553(a) sentencing factors, his post-conviction con-
duct, and the Supreme Court’s intervening decision in Mathis
v. United States, 579 U.S. 500 (2016). In particular, Moore as-
serted that he no longer qualiﬁed for the career-oﬀender
guideline or the statutory enhancement. Based on the categor-
ical-approach guidance Mathis provided, Moore argued that
the Illinois drug statutes under which he had been convicted
were overbroad and indivisible, so those convictions could
not serve as predicate felony drug oﬀenses under federal law.
In the meantime, we have agreed with that view of Illinois
drug laws for statutory enhancements, but not the Guidelines,
because Illinois law applies to some drugs that federal law
does not reach. See United States v. Ruth, 966 F.3d 642 (7th Cir.
2020) (addressing cocaine isomers); see also United States v. De
La Torre, 940 F.3d 938 (7th Cir. 2019) (addressing isomers of
methamphetamine under Indiana law). Moore argued that
his updated guideline range—after accounting for Mathis—
would be 210 to 262 months. Since he had served 164 months
already, Moore requested a reduced sentence of time served
with a reduced four-year term of supervised release.
    The government conceded that Moore was legally eligible
for a sentence reduction. It argued, however, that the First
Step Act did not require a plenary resentencing involving re-
calculation of Moore’s criminal history category. The govern-
ment said that Moore’s guideline range should remain 360
months to life, so the court should not reduce his sentence at
all. Even if the court were to reduce Moore’s sentence, the
government argued, it should not go any lower than 420
months based on Moore’s criminal history and the other
§ 3553(a) factors.
No. 21-2431                                                    5

    The district court agreed that Moore was legally eligible
for a sentence reduction under the First Step Act but held that
he was not entitled to a plenary resentencing. As a result, the
court said that it would not apply Mathis and instead would
continue “to apply the career-oﬀender enhancement when
deciding on a proper sentence.” Then, analyzing the § 3553(a)
factors, the court noted that Moore had been one of the largest
crack cocaine dealers in Mt. Vernon, Illinois. The court also
observed that a search of Moore’s home had revealed, in ad-
dition to crack cocaine and drug paraphernalia, four ﬁrearms
and ammunition, “[belying Moore’s] suggestion that his cur-
rent conviction was ‘non-violent.’” Finally, Moore had several
other prior felony convictions. While the court commended
Moore for “making the most of the past 14 years,” it con-
cluded that only a limited reduction was warranted. The court
imposed a new sentence of 420 months and did not reduce the
term of supervised release. Moore has appealed.
II. The Mathis Argument
    First, Moore asserts that the district court erred because it
considered his Mathis argument with respect to only the ca-
reer-oﬀender guideline—not with respect to the statutory en-
hancement. We review the denial of a First Step Act motion
for abuse of discretion. United States v. Sutton, 962 F.3d 979,
986 (7th Cir. 2020).
    In the district court, Moore argued that after Mathis, his
prior convictions no longer qualiﬁed as predicate drug of-
fenses. On appeal, he says the district court “mistakenly be-
lieved that [his] Mathis argument applied only to his discre-
tionary career-oﬀender guideline or failed to consider his stat-
utory argument.” Moore focuses on the court’s statement that
it would not apply “intervening judicial decisions” but would
6                                                  No. 21-2431

continue to apply the “career-oﬀender enhancement.” This
language, Moore says, shows that the district court consid-
ered his Mathis argument only insofar as it might have af-
fected his guideline range.
    The argument is not persuasive. Moore’s interpretation of
the order assumes that the veteran district judge failed to un-
derstand that the Mathis argument also applied to the statu-
tory enhancement. Mathis itself was a statutory case, of
course. And Moore’s position, questionable on its face, is even
harder to accept given that Moore’s amended First Step Act
motion—which the district judge cited throughout the or-
der—repeatedly referred to the statutory enhancement. See
Amended Motion to Reduce Sentence at 3–4, Dkt. 532 (“Un-
der the reasoning of Mathis, however, [Moore] no longer has
the convictions necessary to support the § 851 enhancement
or the career-oﬀender guideline.”); id. at 6 (arguing based on
Mathis that two of Moore’s Illinois drug convictions “do not
qualify as ‘felony drug oﬀenses’ under § 841’s recidivist-sen-
tencing provisions”); id. at 8–9 (same for other two predicate
convictions).
    There is, to be sure, some potential ambiguity in the order.
The district court framed Moore’s argument as whether “his
prior felony convictions are not predicate oﬀenses for a ca-
reer-oﬀender designation,” and it did not expressly mention
the statutory enhancement. But even if every page of the order
is not as precise as we might wish with the beneﬁt of hind-
sight, we have no trouble concluding that the district court
made a deliberate decision not to apply Mathis to either the
guideline or statutory enhancements. The court acknowl-
edged correctly that in acting on a First Step Act motion, it
was permitted to apply intervening judicial decisions—such
No. 21-2431                                                                 7

as Mathis—but it said explicitly that “the Court will not do so
here.” It is hard to imagine why the court would have applied
that logic to the guideline designation but not to the statutory
enhancement. 1
    Even if Moore were correct that the district court misun-
derstood his argument, that mistake almost certainly had no
eﬀect on his new sentence. The court made clear that its deci-
sion was based on the § 3553(a) factors, including “Moore’s
criminal history, the relevant conduct, the other circum-
stances of the oﬀense, and the need to deter Moore and others
from committing further crimes.” We see no reason to think
that any further consideration of Moore’s Mathis argument
would have changed that determination. Cf. United States v.
Williams, 949 F.3d 1056, 1067–70 (7th Cir. 2020) (holding that
incorrect guideline calculation was not plain error where dis-
trict court thoroughly analyzed § 3553(a) factors and would
have imposed same sentence regardless of error); United
States v. Colon, 919 F.3d 510, 519–20 (7th Cir. 2019) (concluding
that erroneous guideline calculation was harmless where dis-
trict court based sentence on § 3553(a) factors and “made clear
that a 30-year sentence was appropriate regardless of the
guidelines calculation”). 2


    1 Moore says that a statutory enhancement is “materially different”
because it is mandatory, unlike an advisory guideline range. But we fail
to see why that difference would have made the district court any more
inclined to apply Mathis when it had already made clear that it would not
conduct a plenary resentencing.
    2 Moore has preserved for further review his argument that the district

court was required to apply intervening case law. He acknowledges that
our decision in United States v. Fowowe, 1 F.4th 522 (7th Cir. 2021), rejected
that position. See id. at 531–32 (holding that First Step Act “authorizes but
8                                                            No. 21-2431

III. The Disparity Argument
    Next, Moore argues that the district court’s failure to ap-
ply Mathis created an unwarranted sentencing disparity be-
tween him and a co-defendant, rendering his sentence sub-
stantively unreasonable. The government says we should re-
view that issue for plain error because Moore forfeited any
disparity argument by failing to raise it in the district court.
We have said, however, that forfeiture is “the mere failure to
raise a timely argument, due to either inadvertence, neglect,
or oversight.” Henry v. Hulett, 969 F.3d 769, 786 (7th Cir. 2020)
(en banc). None of those labels apply to Moore’s disparity ar-
gument, which is based on his co-defendant’s First Step Act
resentencing more than a month after his own resentencing.
Cf. United States v. Williams, 819 F.3d 1026, 1031 (7th Cir. 2016)
(ﬁnding plain error review inappropriate because “we cannot
conﬁdently say that there was an opportunity to object”). Ac-
cordingly, we review the district court’s decision on this issue
for abuse of discretion. Sutton, 962 F.3d at 986. 3


does not require a district court to apply intervening judicial decisions”).
After oral argument in this case, the Supreme Court decided Concepcion v.
United States, 142 S. Ct. 2389 (2022), holding that the First Step Act “re-
quires district courts to consider intervening changes when parties raise
them.” Id. at 2396. But the Act “does not compel courts to exercise their
discretion to reduce any sentence based on those arguments.” Id. A district
court may “dismiss arguments that it does not find compelling without a
detailed explanation,” and it is not required “‘to expressly rebut each ar-
gument’ made by the parties.” Id. at 2404, quoting United States v. Maxwell,
991 F.3d 685, 694 (6th Cir. 2021). Here, we are satisfied that the district
court did not find Moore’s Mathis argument persuasive with respect to the
guideline or statutory enhancements.
    3 There is a broader question whether a defendant can raise a disparity

challenge based on a later-sentenced co-defendant. On one hand, it is
No. 21-2431                                                                   9

    A. Legal Background
    “A sentence is substantively reasonable ‘if the district
court gives meaningful consideration to the factors enumer-
ated in 18 U.S.C. § 3553(a), including the advisory Sentencing
Guidelines, and arrives at a sentence that is objectively rea-
sonable in light of the statutory factors and the individual cir-
cumstances of the case.’” United States v. Major, 33 F.4th 370,
379 (7th Cir. 2022), quoting United States v. Patel, 921 F.3d 663,
672 (7th Cir. 2019). One of the factors a sentencing court must
consider is “the need to avoid unwarranted sentence dispari-
ties among defendants with similar records who have been
found guilty of similar conduct.” § 3553(a)(6). Although it was
not always true in this circuit, that provision now encom-
passes potential disparities not only across judges and dis-
tricts but also between co-defendants.


difficult to fault a district court for not considering disparities that did not
exist at the time it imposed a sentence. Cf. United States v. Cristo-Fares, 708
F. App’x 1, 2–3 (2d Cir. 2017) (“[S]ince Cristo-Fares was the first of the
defendants in this case to be sentenced, the district court could not have
addressed any ‘disparity’ among sentences that had not yet been im-
posed….”). On the other hand, prohibiting such a challenge might disad-
vantage whichever co-defendant happened to be sentenced first. We ad-
dressed the dilemma in United States v. Solomon, 892 F.3d 273 (7th Cir.
2018), where the defendant bringing the disparity challenge had been sen-
tenced before a co-defendant. We said that “we are not disposed to accept
the government’s invitation to hold flatly that a sentence cannot become
substantively unreasonable based upon a co-defendant’s later sentence.”
Id. at 279. Instead, we concluded that “[c]ase-by-case consideration” of the
problem would be sufficient. Id. In Solomon, the district court “was han-
dling both cases simultaneously,” so it had “enough information availa-
ble” at the first hearing to make a comparison between the two defend-
ants. Id. We need not resolve any potential sequencing problem here be-
cause Moore’s challenge lacks merit in any event.
10                                                   No. 21-2431

    Several years ago, the law in this circuit was that a defend-
ant could not raise a disparity argument based on a co-de-
fendant’s sentence. E.g., United States v. Woods, 556 F.3d 616,
623 (7th Cir. 2009) (“We look at a disparity only if it is between
the defendant’s sentence and all other similar sentences im-
posed nationwide.”); United States v. Omole, 523 F.3d 691, 700
(7th Cir. 2008) (“This court refuses to view the discrepancy
between sentences of codefendants as a basis for challenging
a sentence.”); United States v. Boscarino, 437 F.3d 634, 638 (7th
Cir. 2006) (“[T]he kind of ‘disparity’ with which § 3553(a)(6) is
concerned is an unjustiﬁed diﬀerence across judges (or dis-
tricts) rather than among defendants to a single case.”).
    We shifted course, however, in United States v. Statham, 581
F.3d 548 (7th Cir. 2009). There, the defendant raised a dispar-
ity challenge based on his co-defendants’ sentences. Although
we ultimately rejected that defendant’s challenge, we made
clear that we were “not relying on any presumption that a
sentencing disparity is problematic only if it is between the
defendant’s sentence and the sentences imposed on other
similarly situated defendants nationwide.” Id. at 556. Such a
rule, we said, was foreclosed by Gall v. United States, 552 U.S.
38 (2007). In that case, the Supreme Court “endorsed a district
court’s consideration of the need to ‘avoid unwarranted dis-
parities, but also […] unwarranted similarities among other
co-conspirators’ when calculating a reasonable sentence.”
Statham, 581 F.3d at 556, quoting Gall, 552 U.S. at 55. As a re-
sult, we made clear that our court is “open in all cases to an
argument that a defendant’s sentence is unreasonable be-
cause of a disparity with the sentence of a co-defendant.” Id.
   Even after Statham, though, some of our decisions contin-
ued to suggest that § 3553(a)(6) was limited to disparities
No. 21-2431                                                    11

among judges or districts. See, e.g., United States v. Scott, 631
F.3d 401, 405 (7th Cir. 2011) (noting that “for subparagraph
(a)(6) to be applicable, the court must be presented with dis-
parate sentences not among codefendants or coconspirators
but among judges or districts”).
    We attempted to provide more clarity in United States v.
Solomon, 892 F.3d 273 (7th Cir. 2018), explaining that a district
court “is entitled, if it wishes, to apply the rule against unwar-
ranted disparities to co-defendants’ sentences.” Id. at 278, cit-
ing Statham, 581 F.3d at 556. We took the “opportunity to clar-
ify that the district court’s discretion extends this far—a point
that may not be as clear as it should be in light of language in
some of our decisions.” Id., citing United States v. Durham, 645
F.3d 883 (7th Cir. 2011), and Scott, 631 F.3d 401; see also United
States v. Pennington, 908 F.3d 234, 239 (7th Cir. 2018) (“Pen-
nington is incorrect in saying that the ‘unwarranted dispari-
ties’ factor in § 3553(a)(6) applies only to defendants across
districts and not to co-defendants in the same case.”).
    The upshot of this progression is that this circuit no longer
categorically forecloses arguments about unwarranted sen-
tencing disparities between co-defendants. We recently reaf-
ﬁrmed that our court is “open in all cases to an argument that
a defendant’s sentence is unreasonable because of a disparity
with the sentence of a co-defendant,” though we recognized
that “such an argument will have more force when a judge
departs from a correctly calculated Guidelines range to im-
pose the sentence.” United States v. Sanchez, 989 F.3d 523, 541
(7th Cir. 2021), quoting Statham, 581 F.3d at 556. A defendant
who believes he has received an improperly disparate
12                                                              No. 21-2431

sentence as compared to a co-defendant may bring such a
challenge. 4
     B. Moore’s Co-Defendant
   In this appeal, Moore’s disparity argument rests on the
sentence of a co-defendant, Answar Rollins. Rollins was
charged with Count One, conspiring to distribute at least ﬁfty
grams of crack cocaine, and Count Two, possessing with in-
tent to distribute less than ﬁve grams of crack cocaine. Unlike


     4 Given the lingering conflict in our case law even after Statham, we
now expressly disapprove language imposing a categorical bar on consid-
eration of such co-defendant disparity arguments in our prior cases, in-
cluding the following: United States v. Durham, 645 F.3d 883, 897 (7th Cir.
2011); United States v. Courtland, 642 F.3d 545, 554 (7th Cir. 2011); United
States v. Scott, 631 F.3d 401, 405 (7th Cir. 2011); United States v. Gooden, 564
F.3d 887, 891 (7th Cir. 2009); United States v. Omole, 523 F.3d 691, 700–01
(7th Cir. 2008); United States v. Davila-Rodriguez, 468 F.3d 1012, 1014 (7th
Cir. 2006); United States v. White, 406 F.3d 827, 837 (7th Cir. 2005); United
States v. Simpson, 337 F.3d 905, 909 (7th Cir. 2003); United States v. Simmons,
218 F.3d 692, 696 (7th Cir. 2000); United States v. McMutuary, 217 F.3d 477,
490 (7th Cir. 2000); United States v. Edwards, 945 F.2d 1387, 1397–98 (7th
Cir. 1991). Because of this express disapproval of prior precedents, we
have circulated this amended opinion pursuant to Circuit Rule 40(e). No
circuit judge in active service voted to hear this case en banc. Our disap-
proval of language imposing a categorical bar should not be understood
as disapproving the results in any of these decisions. Also, we continue to
recognize that the Sentencing Guidelines are intended to avoid unwar-
ranted disparities among the sentences of co-defendants. Gall v. United
States, 552 U.S. 38, 54 (2007) (“[A]voidance of unwarranted disparities was
clearly considered by the Sentencing Commission when setting the Guide-
lines ranges. Since the District Judge correctly calculated and carefully re-
viewed the Guidelines range, he necessarily gave significant weight and
consideration to the need to avoid unwarranted disparities.”); accord, e.g.,
United States v. Shamah, 624 F.3d 449, 460 (7th Cir. 2010); United States v.
Bartlett, 567 F.3d 901, 907–08 (7th Cir. 2009).
No. 21-2431                                                 13

Moore, however, Rollins pleaded guilty and had only one
prior Illinois drug conviction. Judge Gilbert originally sen-
tenced Rollins to 240 months in prison—the statutory mini-
mum—on Count One and 121 months on Count Two, to be
served concurrently. He imposed a ten-year term of super-
vised release on Count One and a six-year term on Count
Two, also to run concurrently. The judge later reduced the
prison sentence to 103 months based on Amendment 782 to
the Sentencing Guidelines, which the Sentencing Commission
made retroactive. Rollins began serving his supervised re-
lease term in October 2015.
    In 2018, however, the court revoked Rollins’ supervised
release because he had “resumed drug activities.” He was
sentenced to another twenty-four months in prison, to be fol-
lowed by the ten-year term of supervised release he received
originally for Count One. In addition, Rollins pleaded guilty
to two new charges and received a sentence of 151 months in
prison, along with supervised release terms of ﬁve years and
three years. The old and new prison sentences were to run
consecutively. The supervised release terms, however, were
to run concurrently. As a result of the 2018 revocation and his
new convictions, Rollins would serve the ten-year term—the
longest of his supervised release terms—upon his release
from prison.
    After the First Step Act was passed, Rollins sought a re-
duced term of supervised release. Relying on Mathis—and
making an argument similar to the one Moore made here—he
said that his prior Illinois drug conviction no longer qualiﬁed
as a predicate oﬀense. Accordingly, he asked the court to re-
duce his original supervised release terms from ten years to
four on Count One and from six years to three on Count Two.
14                                                     No. 21-2431

(That would have made his longest remaining supervised re-
lease term the ﬁve years he received for one of the 2018
charges.) The government urged the court to continue to ap-
ply the recidivism enhancement, which would result in su-
pervised release terms of eight years on Count One and six
years on Count Two.
    The court ﬁrst said that it would not conduct a plenary re-
sentencing of Rollins. Although the court assumed that Rol-
lins’ Mathis argument was correct on the merits, the court
made clear that it was “not obligated to reduce Rollins’s su-
pervised release terms at all, much less to the statutory mini-
mum to which he would have been subject were he sentenced
today.” The court then turned to the § 3553(a) factors, express-
ing doubt that Rollins had “learned respect for the law” or
“appreciate[d] the gravity of his oﬀenses.” Still, the court
found that Rollins’ ﬁve-year term of supervised release for
one of his new oﬀenses—which could run until 2033—was
“suﬃcient to provide the supervision necessary to protect the
community from Rollins’s future crimes and get him on track
to be a productive citizen.” The court reduced Rollins’ super-
vised release terms to four years on Count One and three
years on Count Two.
     C. Unwarranted Disparity?
    Moore asserts that the district court created a sentencing
disparity by applying Mathis in Rollins’ First Step Act resen-
tencing but not his own. We are not persuaded. For one,
§ 3553(a)(6) instructs district courts to avoid only unwarranted
disparities—not any disparities whatsoever. See, e.g., United
States v. Jarigese, 999 F.3d 464, 474 (7th Cir. 2021) (rejecting dis-
parity argument where other defendants’ cases demonstrated
“a wide range of circumstances that provide ample reasons
No. 21-2431                                                     15

for the variations in the sentences”); United States v. Bridge-
water, 950 F.3d 928, 936 (7th Cir. 2020) (noting that “the dis-
parity provision ‘leaves plenty of room for diﬀerences in sen-
tences when warranted under the circumstances’”), quoting
United States v. Brown, 732 F.3d 781, 788 (7th Cir. 2013).
    Several factors distinguished Rollins’ First Step Act case
from Moore’s. Rollins had already received a sentence reduc-
tion. He was seeking only a reduced term of supervised re-
lease, not a reduced term of imprisonment. He had also
pleaded guilty to all charges, both the original ones and the
new 2018 ones. See United States v. Fitzpatrick, 32 F.4th 644, 652
(7th Cir. 2022) (holding that other defendants’ having cooper-
ated or agreed with government qualiﬁed “as reasonable sen-
tencing diﬀerences based on rewards for cooperation”). Nor
were their original oﬀenses the same. Although both were
convicted of conspiracy to distribute at least ﬁfty grams of
crack cocaine, Moore was also convicted of a felon-in-posses-
sion charge, while Rollins pleaded guilty to a separate charge
for possessing a smaller amount of crack cocaine. And they
received diﬀerent sentences: life in prison for Moore because
of his four prior Illinois drug convictions, but 240 months for
Rollins, who had only one such prior conviction. Cf. United
States v. Lee, 897 F.3d 870, 873 (7th Cir. 2018) (rejecting dispar-
ity argument where “Lee did not identify any defendant with
a similar record … found guilty of similar conduct”).
    In both cases, moreover, the district court made clear that
its reduced sentence was based on the § 3553(a) factors. The
court did calculate the new supervised release ranges that
Rollins would be subject to if his Mathis argument were ac-
cepted. But the court stressed that it was “not obligated to re-
duce Rollins’s supervised release terms at all, much less to the
16                                                   No. 21-2431

statutory minimum.” The court proceeded to explain why—
based on the § 3553(a) factors—it felt a ﬁve-year term of su-
pervised release was suﬃcient to “get [Rollins] on track to be
a productive citizen.” In Moore’s case, however, the § 3553(a)
factors led the court to conclude that only a limited sentence
reduction would be “suﬃcient, but not greater than neces-
sary, to advance the purposes of punishment.”
    We see no abuse of discretion in the district court’s reason-
ing here. Mathis showed the Supreme Court’s strict applica-
tion of the categorical method under the Armed Career Crim-
inal Act. We have properly followed that strict approach in
Ruth, 966 F.3d at 648, De La Torre, 940 F.3d at 651–52, and other
cases. We have held that even small diﬀerences between the
scope of federal and state drug laws (e.g., just which isomers
of cocaine or methamphetamine are covered, or whether a
state’s list of controlled substances includes one or two items
not covered by federal law) can defeat application of the fed-
eral Armed Career Criminal Act and sentencing enhance-
ments in 21 U.S.C. § 841(b), for example. Such often-theoreti-
cal possibilities that a defendant’s prior state drug convictions
might have been based on those diﬀerences may control the
statutory enhancements. At the same time, those possibilities
usually have little to say about a recidivist defendant’s moral
culpability and potential for future oﬀenses—issues that a
district judge might reasonably deem more salient in exercis-
ing discretion in applying the sentencing factors under
§ 3553(a).
   As we have emphasized repeatedly, a district court “has
broad discretion to balance the § 3553(a) factors.” United
States v. Gibson, 996 F.3d 451, 469 (7th Cir. 2021); accord, e.g.,
United States v. White, 883 F.3d 983, 991 (7th Cir. 2018) (noting
No. 21-2431                                                   17

that district court’s discretion under § 3553(a) is “substan-
tial”). Any disparity between the two new sentences was
grounded in those statutory factors—not in the implications
of Mathis. Moore is not entitled to resentencing based on his
disparity argument.
IV. Mistaken Characterization?
   Finally, Moore says the district court erroneously pre-
sumed that his conviction was for a violent crime. Once again,
our review is for abuse of discretion. Sutton, 962 F.3d at 986.
    In discussing the § 3553(a) factors, the district court noted
that a search of Moore’s home had turned up crack cocaine,
four ﬁrearms, and drug paraphernalia. The court continued:
“More speciﬁcally, law enforcement located a .38-caliber re-
volver, a 12-gauge sawed-oﬀ pump shotgun, a 20-gauge
sawed-oﬀ shotgun, a semiautomatic assault riﬂe, and various
rounds of ammunition. This belies [Moore’s] suggestion that
his current conviction was ‘non-violent.’” (Internal citation
omitted.) According to Moore, these statements indicate that
the district court “mistakenly categorized Mr. Moore’s crime
as violent when it weighed the § 3553(a) factors.”
   That argument places far too much weight on these com-
ments. The court was not applying the “categorical approach”
for classifying oﬀenses and prior convictions. Instead, the
court was responding to Moore’s own assertion in a supple-
mental ﬁling that he was “serving a life sentence for a non-
violent drug oﬀense.” In rejecting that characterization, the
court was not “categorizing” Moore’s oﬀense as a crime of vi-
olence—as a district court might need to do, for example,
when applying 18 U.S.C. § 924(c) or § 924(e) or calculating a
defendant’s guideline range. See, e.g., United States v. Thomas,
18                                                 No. 21-2431

27 F.4th 556, 557–58 (7th Cir. 2022); 18 U.S.C. § 924(e)(1) (im-
posing ﬁfteen-year mandatory minimum if defendant has
three prior convictions for “a violent felony”); U.S.S.G.
§ 2K2.1(a) (providing for higher base oﬀense level if defend-
ant has prior conviction for “crime of violence”). The district
court was saying only that the array of weapons found at
Moore’s home undermined any contention that his drug traf-
ﬁcking did not involve weapons. And in fact, Moore’s original
guideline calculation was enhanced because he possessed a
weapon during the commission of the oﬀense. See U.S.S.G.
§ 2D1.1(b)(1) (imposing two-level enhancement for certain
drug oﬀenses if “a dangerous weapon (including a ﬁrearm)
was possessed”). The district court’s comments about the
weapons found at Moore’s home were not improper.
                                                   AFFIRMED.